Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered January 31, 1973, convicting him of robbery in the first degree, attempted robbery in the first degree, assault in the first degree and grand larceny in the third degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the law and as a matter of discretion in the interest of justice, and new trial ordered. The facts upon which the judgment is based were in sharp dispute. The Trial Judge’s antagonistic attitude toward and disparagement of defense counsel and his undue participation during the course of trial require that the judgment be reversed and a new trial had (People v Setaro, 44 AD2d 847; People v Askew, 42 AD2d 717; People v Ramsey, 40 AD2d 837; People v Macchio, 40 AD2d 836; People v Sostre, 37 AD2d 574; People v Bowen, 32 AD2d 926). Hopkins, Acting P. J., Latham, Cohalan, Brennan and Munder, JJ., concur.